IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                               Assigned on April 26, 2016


         LORI KAY JONES TRIGG v. RICHARD DARRELL TRIGG


                  Appeal from the Circuit Court for Hawkins County
                        No. 12CV150 R. Jerry Beck, Judge


                No. E2016-00695-COA-T10B-CV – Filed April 27, 2016


This is an interlocutory appeal as of right, pursuant to Rule 10B of the Rules of the Supreme
Court of Tennessee, from the denial of a motion for recusal filed by Richard Darrell Trigg
(AFormer Husband@) in the parties= post-dissolution proceedings. Having reviewed the
petition for recusal appeal filed by Former Husband, and finding no error in Trial Court=s
ruling, we affirm.


               Tenn. Sup. Ct. R. 10B Interlocutory Appeal as of Right;
                      Judgment of the Circuit Court Affirmed

D. MICHAEL SWINEY, C.J., delivered the opinion of the Court, in which CHARLES D. SUSANO,
JR., and JOHN W. MCCLARTY, J.J., joined.

Richard Darrell Trigg, Rogersville, Tennessee, appellant, pro se.

Gregory W. Francisco, Kingsport, Tennessee, for the appellee, Lori Kay Jones Trigg.

                                        OPINION

       The parties= have been divorced for several years. In January of 2015, this Court
affirmed the denial of Former Husband=s motion seeking to set aside the parties= divorce
judgment on grounds that he was under duress at the time he entered into the Marital
Dissolution Agreement (AMDA@), which was incorporated into the final divorce judgment.
See generally Trigg v. Trigg, ___ S.W.3d ___, 2015 WL 66544 (Tenn. Ct. App., Eastern
Division, Jan. 5, 2015).
       In June of 2015, Former Husband filed a motion seeking to delay implementation of
the divorce judgment and challenging the validity of the judgment on grounds that Lori Kay
Jones Trigg (AFormer Wife@) had not be competent to sign the MDA. That motion was
denied by Judge R. Jerry Beck, sitting by designation in the parties= divorce and post-
dissolution proceedings since the recusal of the Circuit Court Judge for Hawkins County in
late 2014.

        In January of 2016, Former Husband filed a complaint with the Tennessee Board of
Judicial Conduct against Judge Beck based upon his denial of the June 2015 motion
challenging the divorce judgment. In March of 2016, Former Husband filed another motion
that, among other things, again challenged the validity of the divorce judgment, sought to
stay enforcement of certain provisions of the divorce judgment, and sought to recuse Judge
Beck. In support of his bid to recuse Judge Beck, Former Husband relied on the complaint
he had filed with the Board of Judicial Conduct, which he referred to in his motion as the
Court of the Judiciary.1 In an amended affidavit filed in support of the motion, Former
Husband asserted that Former Wife=s family had manipulated her into dissolving her
marriage with Former Husband. Specifically, Former Husband stated that Former Wife=s
uncle, who is an attorney, took advantage of Former Wife=s Amental health issues@ in
convincing her to file for divorce. Former Husband then stated: AThe complaint filed with
the Court of the Judiciary was in regards to [Former Wife=s uncle] using his political and
legal clout in the [S]tate of Tennessee to manipulate Judge Beck.@ Former Husband indicated
in his affidavit that Former Wife=s uncle was Aclose friends@ with Aseveral Judges.@ Former
Husband further stated that A[s]everal decisions have been made by Judge Beck subsequent to
me filing this complaint that lead me to believe they are vindictive, and his presiding over
this case will prevent me from receiving full, fair, and impartial administration of justice.@
Former Husband then listed several instances during the course of the proceedings in which
he believed Judge Beck=s actions with regard to rulings and enforcement of the judgment
demonstrated his bias against Former Husband.

       Judge Beck initially denied the recusal portion of Former Husband=s motion both on
procedural and substantive grounds. Judge Beck indicated that Former Husband=s motion
originally had not been accompanied by a properly sworn to affidavit as required by Rule
10B, section 1.01 of the Rules of the Supreme Court of Tennessee, which states: AThe
motion shall be supported by an affidavit under oath or a declaration under penalty of perjury
on personal knowledge and by other appropriate materials.@ Judge Beck also noted that
Former Husband=s motion did not expressly stated that it was not being presented Ato harass

       1
         The Court of the Judiciary ceased to exist on June 30, 2012, and was replaced by the Board of
Judicial Conduct.

                                                  2
or cause unnecessary delay@ as is also required by Rule 10B, section 1.01 of the Rules of the
Supreme Court of Tennessee. While Judge Beck acknowledged that Former Husband had
filed a complaint with the Board of Judicial Conduct, he made clear that said complaint
already had been dismissed. Judge Beck also stated unequivocally that he did not know
Former Wife=s uncle except for Awhen he appeared in court@ with Former Wife, that he had
no knowledge of Former Wife=s uncle=s clients or family, and that he did not know Awhether
or not [Former Wife=s uncle was] connected to the governor=s office.@ Judge Beck denied
that Former Wife=s uncle had ever Amanipulated the judge,@ and stated that all dealings with
attorneys occurred in open court. After Former Husband submitted his properly sworn to
amended affidavit in support of the motion, Judge Beck entered a second order reaffirming
his initial ruling on the motion Aexcept to say the amended motion was sworn to.@

                                          ANALYSIS

       Appeals from orders denying motions to recuse or disqualify a trial court judge from
presiding over a case are governed by Rule 10B of the Rules of the Supreme Court of
Tennessee. Pursuant to section 2.01 of Rule 10B, a party is entitled to an Aaccelerated
interlocutory appeal as of right@ from an order denying a motion for disqualification or
recusal of a trial court judge. The appeal is effected by filing a Apetition for recusal appeal@
with the appropriate appellate court. Tenn. Sup. Ct. R. 10B, ' 2.02. The petition for recusal
appeal Ashall be accompanied by copies of any order or opinion [of the trial court] and any
other parts of the record necessary for determination of the appeal.@ Tenn. Sup. Ct. R. 10B, '
2.03. AIf the appellate court, based upon its review of the petition and supporting documents,
determines that no answer from the other parties is needed, the court may act summarily on
the appeal. Otherwise, the appellate court shall order that an answer to the petition be filed
by the other parties. The court, in its discretion, also may order further briefing by the parties
within the time period set by the court.@ Tenn. Sup. Ct. R. 10B, ' 2.05. Rule 10B goes on to
provide that A[t]he appeal shall be decided by the appellate court on an expedited basis upon a
de novo standard of review. The appellate court=s decision, in the court=s discretion, may be
made without oral argument.@ Tenn. Sup. Ct. R. 10B, ' 2.06. While not explicitly stated as
such in the rule, it is clear that the only record the appellate court generally will have in
expedited appeals under Rule 10B is the record provided by the appellant with his or her
petition pursuant to the mandatory language of section 2.03 of the rule.

       We have determined in this case after a review of the petition, and supporting
documents submitted with the petition, that an answer, additional briefing, and oral argument
are unnecessary to our disposition because the record provided by Former Husband does not
demonstrate error by the Trial Court Judge in the denial of the motion to recuse. As such, we
have elected to act summarily on this appeal in accordance with sections 2.05 and 2.06 of
Rule 10B.
                                                3
        Without question, A[t]he right to a fair trial before an impartial tribunal is a
fundamental constitutional right.@ Bean v. Bailey, 280 S.W.3d 798, 803 (Tenn. 2009)
(quoting State v. Austin, 87 S.W.3d 447, 470 (Tenn. 2002)); see also Tenn. Const. Art. VI, '
11. This constitutional right Ais intended >to guard against the prejudgment of the rights of
litigants and to avoid situations in which the litigants might have cause to conclude that the
court had reached a prejudged conclusion because of interest, partiality, or favor.=@ Id.
(quoting Austin, 87 S.W.3d at 470). A[P]reservation of the public=s confidence in judicial
neutrality requires not only that the judge be impartial in fact, but also that the judge be
perceived to be impartial.@ Kinard v. Kinard, 986 S.W.2d 220, 228 (Tenn. Ct. App. 1998);
see also Offutt v. United States, 348 U.S. 11, 14 (1954) (holding that Ajustice must satisfy the
appearance of justice@). As such, Rule 2.11(A) of the Code of Judicial Conduct as set forth
in Rule 10 of the Rules of the Supreme Court of Tennessee requires a judge to recuse himself
or herself Ain any proceeding in which the judge=s impartiality might reasonably be
questioned.@ See also Smith v. State, 357 S.W.3d 322, 341 (Tenn. 2011)(noting that recusal
is required, even if a judge subjectively believes he or she can be fair and impartial,
whenever A>the judge=s impartiality might be reasonably questioned because the appearance
of bias is as injurious to the integrity of the judicial system as actual bias=@)(quoting Bean,
280 S.W.3d at 805).

        The terms Abias@ and Aprejudice@ generally Arefer to a state of mind or attitude that
works to predispose a judge for or against a party@; however, A[n]ot every bias, partiality, or
prejudice merits recusal.@ Alley v. State, 882 S.W.2d 810, 821 (Tenn. Crim. App. 1994). To
merit disqualification of a trial judge, Aprejudice must be of a personal character, directed at
the litigant, >must stem from an extrajudicial source and result in an opinion on the merits on
some basis other than what the judge learned from . . . participation in the case.=@ Id.
However, A[i]f the bias is based upon actual observance of witnesses and evidence given
during the trial, the judge=s prejudice does not disqualify the judge.@ Id. In addition, A[a] trial
judge=s adverse rulings are not usually sufficient to establish bias.@ State v. Cannon, 254
S.W.3d 287, 308 (Tenn. 2008). ARulings of a trial judge, even if erroneous, numerous and
continuous, do not, without more, justify disqualification.@ Alley, 882 S.W.2d at 821; see
also State v. Reid, 313 S.W.3d 792, 816 (Tenn. 2006).

       As the Trial Court Judge concluded in the order on review, there are no facts alleged
or shown in the record that would lead a well-informed, disinterested observer to question the
impartiality of the Judge in this case. It cannot be argued that the Judge had a duty to recuse
himself simply because Former Husband is dissatisfied with the rulings against him.
Moreover, we agree that the Trial Court Judge need not have even reached the merits of the
motion because Former Husband failed to include in either his motion or affidavit in support
of the motion the assertions of fact required by the rule. See Tenn. Sup. Ct. R. 10B, ' 1.01
                                                4
(AThe motion shall state, with specificity, all factual and legal grounds supporting
disqualification of the judge and shall affirmatively state that it is not being presented for any
improper purpose, such as to harass or to cause unnecessary delay or needless increase in the
cost of litigation.@).

                                         CONCLUSION

       Having determined that the record provided by Former Husband does not demonstrate
error, we affirm the Trial Court=s denial of the motion seeking recusal. Former Husband is
taxed with the costs of this appeal, for which execution may issue. This case is remanded for
further proceedings as necessary and for collection of the costs below.



                                             __________________________________
                                             D. MICHAEL SWINEY, CHIEF JUDGE




                                                5